DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pai et al (US 2014/0267218; hereinafter Pai), in view of Kwon (US 2015/0170564). 
•	Regarding claim 1, Pai discloses a multiplexer circuit (figure 4) comprising: 
a plurality of data input lines (note the circled portions of figure 4, as shown on the next page);
a plurality of first transistors sequentially arranged along a first direction and each having a first terminal, a second terminal, and a control terminal (elements 451-458 in figure 4 and ¶s 44-47), 
wherein the first terminals of the first transistors are coupled to a plurality of source lines (note the relationship between at least elements 451 and P11 in figure 4 and ¶ 44), and the second terminals of the first transistors are coupled to a source driver through the plurality of data input lines (¶ 31); 
a plurality of first control lines extending along the first direction and disposed on a first side of the first transistors along a second direction perpendicular to the first direction (at least one of the combinations of elements 221-223 and elements 226-228 in in figure 4); 
a plurality of second control lines extending along the first direction and disposed on a second side of the first transistors along the second direction (at least one of the combinations of elements 231-233 and elements 236-238 in in figure 4); 
note the relationship between one of (elements 221-223, 226-228, and 451-453) and (elements 231-233, 236-238, and 456-458) in figure 4); and 
a plurality of second transmission lines respectively coupled between the control terminals of a second group of the first transistors and the second control lines (note the relationship between the other of of (elements 221-223, 226-228, and 451-453) and (elements 231-233, 236-238, and 456-458) in figure 4),
wherein a terminal of each of the plurality of data input lines is coupled to two or more of the second terminals of the first transistors at a connection point (note the circled portions of figure 4, as shown below).

    PNG
    media_image1.png
    438
    733
    media_image1.png
    Greyscale

However, Pai fails to disclose where the each of the plurality of data input lines extends from the connection point to the source driver over all of the plurality of second control lines along the second direction.
	In the same field of endeavor, Kwon discloses where the each of the plurality of data input lines extends from the connection point to the source driver over all of the plurality of second control lines note the relationship between elements 01, CL1-CL3, and NDP in figure 3 and ¶s 61-67).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Pai according to the teachings of Kwon, for the purpose of reducing an overlap capacitance in a demultiplexer in a display device (¶ 67).
•	Regarding claim 20, Pai, as modified by Kwon, discloses a display panel (figure 1) comprising: 
a pixel array having a plurality of source lines and a plurality of pixels arranged in an array (figure 1 and ¶ 29); and 
the multiplexer circuit according to claim 1 (element 180 in figure 1 and element 200 in figures 2 and 4 and ¶s 30 and 44), 
the multiplexer circuit being coupled between the pixel array and the source driver (note the relationship between elements 122, 140, and 180 in figure 1).

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pai, in view of Kwon, and further in view of Li (US 2017/0039972). 
•	Regarding claims 2 and 6, Pai discloses everything claimed, as applied to claim 1.  However, Pai fails to disclose the details of line widths.
	In the same field of endeavor, Li discloses where: 
Claim 2:	line widths of the first control lines along the second direction are alternately set as a first line width and a second line width smaller than the first line width (figure 5a and ¶ 73).
Claim 6:	line widths of the second control lines along the second direction are alternately set as a first line width and a second line width smaller than the first line width (figure 5a and ¶ 73).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Pai, as modified by Kwon, according to the teachings of Li, for the purpose of reducing a coupling capacitance between two overlapping conductors (¶ 73).
Pai discloses where:
Claim 3:	the first transmission lines respectively interlace the first control lines (figure 4). 
Claim 4:	the first transmission lines respectively interlace the first control lines (figure 4).
Claim 5:	each of the first transmission lines interlaces a certain number of the first control lines (figure 4).
Claim 7:	the second transmission lines respectively interlace the second control lines (figure 4).
Claim 8:	the second transmission lines respectively interlace the second control lines (figure 4).
Claim 9:	each of the second transmission lines interlaces a certain number of the second control lines (figure 4).
Claim 10:	the multiplexer circuit further comprises: 
	a plurality of data input lines coupled between the second terminals of the first transistors and the source driver (note the arrows in figure 1 and 4), 
	the number of the first transistors is a multiple of the number of the data input lines (note the relationship between the number of arrows and the number of transistor elements in figure 4).
However, Pai, in view of Kwon, fails to disclose the details of line widths.
	In the same field of endeavor, Li discloses where: 
Claim 3:	at least one of the first control lines interlacing the corresponding first transmission lines has the second line width (at least suggested by ¶ 73). 
Claim 4:	all of the first control lines interlacing the corresponding first transmission lines have the second line width (at least suggested by ¶ 73).
Claim 5:	when the number of the first control lines interlacing the respective first transmission lines is greater than or equal to a critical value, at least one of the first control lines interlacing the respective first transmission lines has the second line width (at least suggested by ¶ 73; where the critical value is 1), and 
at least suggested by ¶ 73).
Claim 7:	at least one of the second control lines interlacing the corresponding second transmission lines has the second line width (at least suggested by ¶ 73).
Claim 8:	all of the second control lines interlacing the corresponding second transmission lines have the second line width (at least suggested by ¶ 73).
Claim 9:	when the number of the second control lines interlacing the respective second transmission lines is greater than or equal to a critical value, at least one of the second control lines interlacing the respective second transmission lines has the second line width (at least suggested by ¶ 73; where the critical value is 1), and 
	when the number of the second control lines interlacing the respective second transmission lines is less than the critical value, all of the second control lines interlacing the second transmission lines have the first line width (at least suggested by ¶ 73).
Claim 10:	all of the second control lines respectively interlacing the data input lines have the second line width (at least suggested by ¶ 73).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Pai, as modified by Kwon, according to the teachings of Li, for the purpose of reducing a coupling capacitance between two overlapping conductors (¶ 73).

Allowable Subject Matter
Claims 11-19 are objected to as being dependent upon a rejected base claim, but would be allowable for the reason(s) found in the Office action mailed 26 November 2021 if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        02/16/2022